Citation Nr: 0315136	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  03-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral claw foot disability (formerly listed as status 
post surgical repairs, bilateral claw foot), currently rated 
as noncompensably disabling.

2.  Determination of initial rating for right ankle 
disability, rated as 10 percent disabling.

3.  Determination of initial rating for left ankle 
disability, rated as 10 percent disabling.

4.  Determination of initial rating for a low back 
disability, rated as 10 percent disabling.

5.  Determination of initial rating for post-traumatic stress 
disorder (PTSD), rated as 10 percent disabling.

6.  Entitlement to an effective date earlier than September 
8, 2001 for the grant of service connection for right ankle 
disability. 

7.  Entitlement to an effective date earlier than September 
8, 2001 for the grant of service connection for left ankle 
disability. 

8.  Entitlement to an effective date earlier than September 
8, 2001 for the grant of service connection for a low back 
disability. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1967 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case has been 
advanced on the Board's docket.

In a June 1997 rating decision, the RO granted service 
connection for status post surgical repair of bilateral claw 
foot, assigned a noncompensable initial rating, and assigned 
an effective date from February 24, 1997.  By letter dated 
June 6, 1997, the RO notified the veteran of the June 1997 
decision.  As the record reflects the veteran did not enter a 
notice of disagreement with that decision within one year of 
issuance of notice of the decision, the June 1997 rating 
decision became a final decision regarding the noncompensable 
initial rating and the assignment of February 24, 1997 as the 
effective date for the grant of service connection.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2002).  Thereafter, in a letter dated 
in March 2002, the veteran effectively raised a claim for 
increased rating for his service-connected status post 
surgical repair of bilateral claw foot, now referred to as 
bilateral claw foot.  In a November 2002 rating decision, the 
RO adjudicated this increased rating claim, denying an 
increased (compensable) rating for service-connected 
bilateral claw foot.  In December 2002, the veteran entered 
notice of disagreement with the RO's November 2002 denial of 
increased rating; the RO issued a statement of the case 
(characterized as a supplemental statement of the case) in 
April 2003; and the veteran entered a substantive appeal, 
which was received in May 2003.  The Board finds that the 
veteran has perfected his appeal as to the issue of increased 
(compensable) rating for service-connected bilateral claw 
foot. 

A June 2002 rating decision granted service connection for 
PTSD and a low back disability, assigned a 10 percent initial 
rating for each, and assigned an effective date from 
September 8, 2001.  In December 2002, the veteran entered 
notice of disagreement with the initial rating assignments; 
the RO issued a statement of the case in March 2003; and the 
veteran entered a substantive appeal, which was received in 
April 2003.  The Board finds that the veteran has perfected 
his appeal as to the issues of determination of initial 
ratings for service-connected PTSD and a low back disability.

A November 2002 rating decision granted service connection 
for right ankle disability and left ankle disability, 
assigned a 10 percent initial rating for each, and assigned 
an effective date from September 8, 2001.  In December 2002, 
the veteran entered notice of disagreement with the initial 
rating assignments; the RO issued a statement of the case 
(characterized as a supplemental statement of the case) in 
April 2003; and the veteran entered a substantive appeal, 
which was received in May 2003.  The Board finds that the 
veteran has perfected his appeal as to the issues of 
determination of initial ratings for service-connected right 
ankle disability and left ankle disability.

The Board notes that, in his December 2002 statement, the 
veteran generally alleges clear and unmistakable error (CUE), 
and contends generally that a compensable rating should be 
awarded to 1997 for bilateral foot disability, but does not 
identify a specific rating decision in which CUE is alleged.  
The unappealed June 1997 rating decision assignment of 
effective date of February 24, 1997 for service connection 
for bilateral claw foot became a final decision.  CUE is a 
very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  In order to raise a 
CUE claim regarding either the effective date assignment of 
the June 1997 rating decision, or any other rating decision, 
the veteran must allege that the correct facts, as they were 
known at the time, were not before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice), or that the law in effect at the time of 
the decision was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  Previous determinations 
which are final and binding are accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision is reversed or amended.  38 C.F.R. § 3.105(a) 
(2002).  If the veteran wishes to raise a claim of CUE 
pertaining to the bilateral claw foot disability, he should 
do so with the RO.

The Board also notes that in his March 2003 letter (received 
in April 2003) the veteran wrote that the June 1997 rating 
decision contained legal error because it 
1) "failed in its obligation at the time to designate a 
service connection for a back injury" and to grant at least 
a 40 percent disability rating from April 1997, and 
2) failed to grant a 10 percent disability rating for each 
ankle disability from April 1997, and failed to grant a 20 
percent rating for each ankle disability from September 2001.  
The issue of CUE in a June 1997 rating decision, however, has 
not been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issues of reversal or revision of a June 1997 rating 
decision (regarding the low back and left and right ankle 
disabilities) on the basis of CUE are referred to the RO for 
appropriate consideration.

A June 2002 rating decision granted service connection for 
PTSD and a low back disability, and assigned an effective 
date from September 8, 2001.  As the veteran did not enter 
notice of disagreement with the effective date assignment for 
service connection for PTSD, that effective date 
determination became final.  In December 2002, however, the 
veteran entered notice of disagreement with the effective 
date assignment for service connection for a low back 
disability.  A November 2002 rating decision granted service 
connection for right ankle disability and left ankle 
disability, and assigned an effective date from September 8, 
2001.  In December 2002, the veteran entered notice of 
disagreement with the effective date assignments for service 
connection for right ankle disability and left ankle 
disability.  The record does not reflect that, subsequent to 
the June 2002 and November 2002 rating decisions, the RO has 
issued a statement of the case addressing the earlier 
effective date claims to which the veteran has entered a 
notice of disagreement.  The Board notes that there was some 
confusion as to which issues the veteran intended to enter a 
substantive appeal received in April 2003 because he listed 
some issues on his VA Form 9, while omitting others, and 
checked both blocks, inconsistently representing that he 
wanted to appeal all issues in a statement of the case, and 
wanted to appeal only the issues listed.  As the veteran 
checked the block indicating a desire to appeal all of the 
issues listed in a statement of the case or supplemental 
statement of the case, the Board cannot find that the veteran 
either failed to appeal the earlier effective date issues, or 
that he has withdrawn those issues from appeal.  The veteran 
may withdraw a substantive appeal on any issue at any time 
prior to promulgation of a Board decision on that issue.  See 
38 C.F.R. § 20.204(b) (2002).  The issues of entitlement to 
an effective date earlier than September 8, 2001 for the 
grant of service connection for right ankle disability, 
entitlement to an effective date earlier than September 8, 
2001 for the grant of service connection for left ankle 
disability, and entitlement to an effective date earlier than 
September 8, 2001 for the grant of service connection for a 
low back disability are addressed below in the REMAND portion 
of this decision.  The Board is required to remand these 
issues to the RO for the issuance of a statement of the case 
addressing each issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).




FINDINGS OF FACT

1.  All evidence necessary to decide the claim for increased 
rating for bilateral claw foot has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the increased rating claim addressed in this decision, 
obtained all relevant evidence designated by the appellant, 
and provided an adequate VA medical examination in order to 
assist in substantiating the claim for VA compensation 
benefits.

2.  The veteran's bilateral claw foot disability manifests in 
disability analogous to bilateral toe dorsiflexion and 
tenderness under the metatarsal heads.   


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for 
service-connected bilateral claw foot disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.71a, 
Diagnostic Code 5278 (2002).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met with regard to the issue of entitlement to an 
increased rating for bilateral claw foot.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish an increased (compensable) rating for his service-
connected bilateral claw foot.  In a February 2002 letter, 
the RO advised that the veteran's claim for increased rating 
could be substantiated by evidence that the disability had 
become worse or more disabling, the veteran should identify 
medical records including reports from private physicians, 
that VA would try to get any VA medical records or other 
treatment records the veteran identified, that the veteran 
should tell VA of any information or evidence he wanted VA to 
try to get for him, that VA had requested a VA examination to 
assist with the claim, and that the veteran may submit his 
own statement or statements from other people describing his 
symptoms of disability.  In the April 2003 statement of the 
case, the RO advised the veteran of the regulatory provisions 
of the Veterans Claims Assistance Act of 2000.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim regarding the bilateral 
claw foot increased rating issue, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained.  In April 2002, the veteran wrote that he 
had sent all of the information he had.  

The veteran was afforded a VA examination of the feet in 
September 2002.  VA specifically advised the veteran that it 
was requesting the VA examination to assist in development of 
the claim.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  The Board notes the veteran's request for a VA 
specialty examination of the feet by either an orthopedist or 
podiatrist, but finds that additional examination, including 
specialty examination, is not necessary to decide the 
veteran's claim for increased rating for bilateral claw foot.  
The September 2002 VA examination of the feet included review 
of the claims file, a thorough history by the veteran, 
physical examination of the feet, and specific clinical 
findings (including shortening of the toes, mobility of the 
forefoot, absence of pain in the digits, limitations of 
dorsiflexion, including due to pain, and height and rigidity 
of arches).  The Board finds the September 2002 VA 
examination of the feet to be adequate for rating purposes on 
the issue of increased rating for bilateral claw foot.  
Accordingly, with regard to the appeal for increased rating 
for bilateral claw foot, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations. 

II. Increased Rating for Bilateral Claw Foot Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability rating.  38 C.F.R. § 4.1.  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Diagnostic Code 5278 provides that for slight acquired claw 
foot (pes cavus) a noncompensable (zero percent) rating is 
warranted.  For unilateral or bilateral acquired claw foot 
manifesting great toe dorsiflexion, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads, a 10 percent rating is warranted.  For 
bilateral acquired claw foot manifesting all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5284 provides a 10 percent rating for 
moderate residuals of a foot injury, and a 20 percent rating 
for moderately severe residuals of a foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The veteran contends that he suffers from a bilateral 
"hammer toes" deformity, the toes of the right foot do not 
touch the floor, he has high arches, and he has pain on both 
metatarsal heads.  He contends that this manifests in a 
"problem" with weight distribution, and he has "great 
hardship" while walking, standing, or generally moving 
about.  

At a VA examination of the feet in September 2002, the 
veteran reported very little pain in the foot.  Examination 
revealed poor shortening of toes 2 through 5 on both feet, 
that mobility of the forefoot was at least as good as 
average, without pain in the digits, and the longitudinal 
arches were higher than average and showed no give at all on 
weight bearing.  Dorsiflexion of the ankles bilaterally was 
painful at about 15 degrees.  

Private treatment records from Thomas Buchanan, M.D., dated 
in the 1990s reflect complaints of foot pain and pressure in 
the arches associated with high arches and attempt at 
orthopedic shoe lifts (May 1995); some tenderness on edges of 
heels (December 1995); aching on bottoms of feet (November 
1996); and a little aching around the  prominent metatarsal 
heads due to hammertoes that was not bothering the veteran 
enough to have anything done (June 1997).  Pain and crepitus 
between the third and fourth metatarsals was specifically 
attributed by the medical evidence to the veteran's (non-
service-connected) Morton's neuroma.  

At a VA examination of the feet in April 1997, the veteran 
reported his feet had always bothered him, fatigue in the 
arches, and pain in the arches after being on his feet about 
six hours, with subsequent numbness around the arches if he 
kept going; he reported that his forefeet and heels did not 
bother him at that time.  Clinical findings in April 1997 
included high arches bilaterally, not quite to the pes cavus 
point, that the arches did not give on weight bearing, and 
foreshortened toes of the right foot.  

After a review of the evidence, the Board finds that the 
veteran's bilateral claw foot disability manifests symptoms 
analogous to bilateral toe dorsiflexion and tenderness under 
the metatarsal heads.  While the veteran does not have actual 
toe dorsiflexion, he does have toe shortening of most toes.  
With regard to the criterion of definite tenderness under the 
metatarsal heads, the veteran has something less than 
"definite" tenderness under the metatarsal heads.  While 
the most recent April 2002 VA examination of the feet 
revealed no pain in the feet or toes, the Board has 
considered the veteran's contention that he does have some 
tenderness under the metatarsal heads.  The veteran's current 
assertion is consistent with notations in previous private 
treatment records and in the April 1997 VA examination 
report, which reflect complaints of foot pain, aching, 
fatigue, and pressure in the arches associated with high 
arches, and that the veteran's high arches do not give on 
weight bearing.  Such symptomatology undoubtedly causes some 
tenderness upon use analogous to tenderness under the 
metatarsal heads, although the tenderness is shown to be to a 
"definite" degree.  

Nevertheless, because the veteran's bilateral claw foot 
manifests multiple toe shortening and tenderness, the Board 
will resolve reasonable doubt in the veteran's favor to reach 
a finding that the veteran's bilateral claw foot manifests 
the rating criteria of bilateral toe dorsiflexion and 
definite tenderness as contemplated by a 10 percent rating 
under Diagnostic Code 5278.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the schedular criteria for a 10 percent 
rating for service-connected bilateral claw foot disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.71a, 
Diagnostic Code 5278.  

The Board finds that a rating in excess of 10 percent, 
however, is not warranted for the veteran's service-connected 
connected bilateral claw foot disability.  The weight of the 
evidence demonstrates that the veteran's bilateral claw foot 
disability does not manifest all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, or marked tenderness 
under the metatarsal heads, as contemplated by a 20 percent 
rating under Diagnostic Code 5278.  38 C.F.R. § 4.71a.  The 
evidence demonstrates some shortening of toes 2 through 5 
bilaterally, but does not demonstrate all toes tending to 
dorsiflexion.  Regarding the degree of tenderness, at the 
September 2002 VA examination, the veteran reported very 
little foot pain, while in 1997 the veteran reported only a 
"little aching" around the metatarsal heads, and pain in 
the arches after prolonged standing.  The most recent VA 
examination reflects that the veteran had at least average 
mobility of the forefoot. This does not demonstrate marked 
tenderness under the metatarsal heads. 

Regarding limitation of dorsiflexion, the Board has 
considered the fact that the veteran has some limitation of 
left and right ankle flexion.  Normal ankle dorsiflexion is 
20 degrees; normal ankle plantar flexion is 45 degrees.  38 
C.F.R. 
§ 4.71, Plate II (2002).  In this case, however, the 
bilateral ankle flexion is shown by the veteran's complaints 
and medical evidence to be due to separately rated service-
connected ankle disabilities, and is not shown to be due to 
service-connected bilateral claw foot disability.  The rating 
schedule provides that rating of the same disability or 
manifestation under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Moreover, a 10 percent rating under 
Diagnostic Code 5278 contemplates the veteran's actual 
symptomatology of "some limitation of dorsiflexion" at the 
ankle.  The evidence does not demonstrate that the veteran 
has limitation of dorsiflexion at the ankle to a right angle; 
the veteran has dorsiflexion of the ankles to 15 degrees, 
limited at that point by pain.  38 C.F.R. § 4.71a.  Painful 
motion is considered limited motion only from the point that 
pain actually sets in, which in this case is 15 degrees in 
dorsiflexion.  See VAOPGCPREC 9-98.  For these reasons, the 
Board finds that the symptomatology associated with the 
veteran's service-connected claw foot does not more nearly 
approximate the criteria for a 20 percent rating under 
Diagnostic Code 5278.  38 C.F.R. § 4.71a. 

The Board has also considered the applicability of Diagnostic 
Code 5284, but finds that Diagnostic Code 5278 is a more 
appropriate rating code for rating the veteran's service-
connected bilateral claw foot.  Diagnostic Code 5284 
contemplates an injury to the foot, whereas the veteran's pes 
cavus, while fully service connected, did not involve a foot 
injury.  Moreover, based on the veteran's complaints of very 
little foot pain or aching, and minimal recent clinical 
findings evidencing metatarsal tenderness, the evidence does 
not demonstrate symptoms that more nearly approximate 
moderately severe residuals of a foot injury.  38 C.F.R. 
§ 4.71a.  For these reasons, the Board finds that, with the 
resolution of reasonable doubt in the veteran's favor, the 
schedular criteria for a 10 percent rating, but no higher, 
for service-connected bilateral claw foot disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.20, 4.40-4.46, 4.71a, Diagnostic 
Code 5278.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id. 

In this case, there has been no showing that the veteran's 
service-connected bilateral claw foot has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability for any period during the pendency of 
the claim.  The veteran's complaints of foot pain with 
prolonged walking or standing, including while working, do 
not demonstrate that any time has been lost from work, there 
has been any significant accommodation due to claw foot 
disability, or any other factor that would tend to show 
marked interference with employment.  There has been no 
hospitalization for the veteran's claw foot, but only 
attempted treatment by orthotics; the evidence reflects that 
no further treatment was required.  The schedular rating 
criteria specifically contemplate the veteran's bilateral 
symptoms of pes cavus, toe dorsiflexion, limitation of 
dorsiflexion at the ankle, and tenderness under the 
metatarsal heads.  Under these circumstances, in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

A 10 percent disability rating for bilateral claw foot is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim which 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The record reflects that in a March 2003 supplemental 
statement of the case (addressing the issues of initial 
rating for PTSD and low back disabilities) the RO advised the 
veteran of the provisions of the VCAA, and in an April 2003 
supplemental statement of the case (addressing the issues of 
initial rating for right ankle and left ankle disabilities) 
the RO advised the veteran of the provisions of the VCAA.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
reiterated that, absent a waiver of VCAA notice and duty to 
assist provisions, the provisions of 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) require VA to afford the veteran one year 
for receipt of any additional evidence.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, however.  The record does not reflect that in this case 
the veteran has either been afforded a year to submit 
additional evidence or that he has waived his right to notice 
and duty to assist under the provisions of the VCAA. 

A June 2002 rating decision granted service connection for 
PTSD and a low back disability, and assigned an effective 
date from September 8, 2001.  The veteran did not enter 
notice of disagreement with the effective date assignment for 
the grant of service connection for PTSD.  In December 2002, 
however, the veteran entered notice of disagreement with the 
effective date assignment for the grant of service connection 
for the low back disability.  A November 2002 rating decision 
granted service connection for right ankle disability and 
left ankle disability, and assigned an effective date for the 
grant of service connection from September 8, 2001.  In 
December 2002, the veteran entered notice of disagreement 
with effective date assignment for service connection for the 
right ankle disability and the left ankle disability.  A 
statement of the case on the issues of entitlement to an 
earlier effective date for the grant of service connection 
has not been issued subsequent to the June and November 2002 
rating decisions.  In order to comply with due process 
requirements, a remand is in order for the RO to prepare a 
statement of the case on the issues of entitlement to an 
effective date earlier than September 8, 2001 for the grant 
of service connection for right ankle disability, entitlement 
to an effective date earlier than September 8, 2001 for the 
grant of service connection for left ankle disability, and 
entitlement to an effective date earlier than September 8, 
2001 for the grant of service connection for a low back 
disability.  See Manlincon, 12 Vet. App. 238.  The veteran is 
notified that he may, in writing, withdraw a notice of 
disagreement (any time before a substantive appeal is filed) 
or substantive appeal (any time before a Board decision is 
promulgated) as to any appealed issue.  See 38 C.F.R. 
§ 20.204 (2002).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claims for 
higher initial ratings, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

2.  The RO should again review the 
record, and issue a supplemental 
statement of the case that addresses any 
additional evidence added to the record 
since the March, April, or May 2003 
supplemental statements of the case, as 
appropriate.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

3.  The RO should provide the veteran a 
statement of the case regarding the 
claims for an effective date earlier than 
September 8, 2001 for the grant of 
service connection for a left ankle 
disability, an effective date earlier 
than September 8, 2001 for the grant of 
service connection for a right ankle 
disability, and an effective date earlier 
than September 8, 2001 for the grant of 
service connection for a low back 
disability.  The veteran should be 
advised that, if he wishes the Board to 
address any of these earlier effective 
date claims, he must submit a timely 
substantive appeal in response to the 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



